UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 07-3537
                                   _____________

                          UNITED STATES OF AMERICA

                                          v.

                                  MUMIN BASHEER,

                                      Appellant

                     Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                            (Crim. No. 2-05-cr-00616-001)
                          District Judge: Hon. Curtis Joyner

     Before: McKEE, Circuit Judge, SLOVITER and RENDELL, Circuit Judges,

                           ORDER AMENDING OPINION

      IT IS HEREBY ORDERED that the Slip Opinion filed on this case on December

7, 2010, be amended as follows:

             On page 2, line 7, delete the sentence which reads “He was
             sentenced to 252 months imprisonment with 192” and replace
             it with the following sentence: “He was sentenced to 252
             months imprisonment (consisting of 192 months for
             possession with intent to distribute, a concurrent term of 60
             months for possession of a firearm in furtherance of a drug
             trafficking crime, and a consecutive term of 60 months for
             possession of a firearm by a felon), followed by a term of
             supervised release of five years.”

             On page 7, line 18, delete “18 U.S.C. § 3583(c)(2)” and
             replace it with “18 U.S.C. § 3582(c)(2).”

                                               BY THE COURT:


                                           1
                                   /s/Theodore A. McKee
                                    Chief Judge



DATED: December 17, 2010
PDB/cc: Peter A. Levin, Esq.
        Robert A. Zauzmer, Esq.
        Thomas P. Swanton, Esq.
        Vicki J. Markovitz, Esq.




                                     2